Per Curiam. This claim arising out of a criminal incident on May 29, 1974, at 1023 N. 9th Street, East St. Louis, Illinois, seeks payment of compensation to claimant pursuant to provisions of the "Crime Victims Compensation Act” (hereafter referred to as "the Act”). Illinois Revised Statutes, 1973, Ch. 70, Sec. 71, et seq. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime under Illinois Revised Statutes, 1973, Ch. 70, sec. 71: to wit, assault, Illinois Revised Statutes, 1973, Ch. 38, Par. 12-1. 2. That said crime occurred at 4:55 p.m. at 1023 N. 9th Street, East St. Louis, Illinois, at which time claimant suffered a fractured left leg and other numerous injuries. 3. That said crime was reported to the East St. Louis Police Department promptly and claimant at all times has cooperated with law enforcement officials. 4. That the alleged assailant has not been apprehended. 5. Claimant, as indicated by the report of the Attorney General, did not provoke the incident. 6. Claimant is not a relative of or a member of the same household of the assailant. 7. Claimant has suffered damages in excess of $200 compensable by Section 74 of the Act: to wit: A. Hospital......................................$1,788.50 B. Doctors: Dr. Harold S. Harsin........................... 253.00 Dr. Henry M. Hurd............................ 800.00 C. X-Ray........................................ 81.00 D. Ambulance Fee................................. 35.00 8. Claimant has not received nor is he entitled to any sums of money as a result of this injury which would be considered a set-off to any award. 9. Pursuant to Illinois Revised Statutes, 1973, Chap. 70, Sec. 71, this Court must deduct the first $200 in expenses. 10. That the proof submitted in support of this claim satisfied all of the requirements of this Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $2,757.50 (Two Thousand Seven Hundred Fifty Seven Dollars And Fifty Cents) be awarded James Zumer, Jr. as a victim of a violent crime. AMENDED OPINION and SUPPLEMENTARY ORDER The Court has previously filed its opinion in the above matter awarding compensation to the claimant in the total sum of — $2,757.50. However, payment of the said award has been delayed due to an omission in the law concerning payment procedures which the General Assembly will remedy as expeditiously as possible. To expedite a payment of part of the compensation to which the above named claimant is entitled, the Court on its own motion orders herewith an immediate partial payment up to the limit which this Court is legally authorized to order paid in such claims from the Court of Claims Fund. Accordingly, the Court hereby supplements and amends the opinion and order previously filed in this claim by adding the following further order: It Is Further Ordered that the sum of $999.99 (Nine Hundred Ninety-nine Dollars and ninety-nine cents) be paid to the claimant immediately from the Court of Claims Fund as a partial payment on the total amount of this award, and that balance of the award due the claimant in the sum of $1,757.51 be referred forthwith to the General Assembly for its approval.